—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award of a Beth Din, dated June 21, 1991, Aaron Schwartz appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), entered August 19, 1992, as confirmed the award.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the arbitration award of the Beth Din, dated June 21, 1991, did not violate public policy (see, Matter of Sprinzen [Nomberg], 46 NY2d 623). We have reviewed the appellant’s remaining contentions and find that they do not warrant vacatur of the arbitration award (see, Matter of Quentzel Plumbing Supply Co. v Quentzel, 193 AD2d 678; Matter of Goltz [Ripps], 88 AD2d 1052). Bracken, J. P., Sullivan, O’Brien and Joy, JJ., concur.